Genemen, Inc. 3702 South Virginia Street, Suite G12-401 Reno, Nevada 89502-6030 April 8, 2010 Morgan Youngwood United States Securities and Exchange Commission Mail Stop 4561 Washington, DC 20549-5546 Re; Genemen, Inc. Form 10-KSB for the fiscal year ended May 31,2009 Filed on August IS, 2009 File No. 000-52222 Dear Mr. Youngwood, Per your request: (i) The Company acknowledges that in connection with the comments made by the staff of the Commission on the Form 10-k, the staff has not passed generally on the accuracy or adequacy of the disclosure made in the Form 10-k; (ii) The Company acknowledges that the acceleration of the effectiveness of its Form 10-k does not relieve the Company of its responsibility for adequate and accurate disclosure in the Form 10-k; and (iii) The Company represents that it will not assert as a defense in an action by the Commission or any other party the fact that the effectiveness of its Form 10-k was accelerated by the Commission. Sincerely, /s/ Qiaozhen Chen President and Chief Executive Officer
